Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT dated as of December 15, 2011 (this “Amendment”), to the
MULTI-CURRENCY CREDIT AGREEMENT dated as of December 1, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (the
“Company”); HARMAN HOLDING GMBH & CO. KG, a company organized under the laws of
Germany (the “Additional Borrower”); the LENDERS party thereto; HSBC BANK USA,
NATIONAL ASSOCIATION and UNICREDIT BANK AG, NEW YORK BRANCH, as Syndication
Agents; BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A. and RBS CITIZENS, N.A. as
Documentation Agents; J.P. MORGAN SECURITIES LLC, HSBC SECURITIES (USA), INC.
and UNICREDIT BANK AG, NEW YORK BRANCH, as Joint Lead Arrangers; and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement the Lenders have extended credit to
the Borrowers on the terms and subject to the conditions set forth therein;

WHEREAS, the Company and the Additional Borrower have informed the
Administrative Agent that they desire to amend the definition of the term “Cash
Equivalents” in the Credit Agreement as set forth herein;

WHEREAS, the Lenders party hereto, constituting at least the Majority Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. (a) The definition of the term
“Cash Equivalents” set forth in Subsection 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations with maturities of one
year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Company or
any Subsidiary within one year after the date of acquisition thereof; (h) shares
of money market, mutual or similar funds that (i) invest in assets satisfying
the requirements of clauses (a) through (g) (or any of such clauses) of this
definition, and (ii) have portfolio assets of at least $1,000,000,000; (i) any
other Investment which constitutes a “cash equivalent” under GAAP as in effect
from time to time; and (j) any other notes, securities or other instruments or
deposit-based products consented to in writing by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and to each of the Lenders, on and as of the
date hereof and the First Amendment Effective Date (as defined below), that:

(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action. This Amendment has
been duly executed and delivered by the Borrowers and this Amendment and the
Credit Agreement, as amended by this Amendment, constitute legal, valid and
binding obligations of each of the Borrowers, enforceable against them in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights or remedies generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) Each of the representations and warranties made by the Borrowers in or
pursuant to the Credit Agreement and the other Loan Documents is true and
correct in all material respects on and as of the First Amendment Effective Date
as if made on and as of such date (except to the extent any such representations
or warranties relate, by their terms, to a specific date, in which case such
representations or warranties shall be true and correct in all material respects
on and as of such specific date).

(c) On and as of the First Amendment Effective Date, no Default or Event of
Default has occurred and is continuing.

SECTION 4. Effectiveness. This Amendment shall become effective, as of the date
first above written, on the date on which each of the following conditions
precedent is satisfied (such date, the “First Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received either signed
counterparts of this Amendment or written evidence satisfactory to the
Administrative Agent (which may include facsimile or other customary electronic
transmission acceptable to the Administrative Agent of a signed signature page
of this Amendment) that, when taken together, bear the authorized signatures of
the Borrowers and the Majority Lenders.

(b) The Administrative Agent shall have received all fees and all other amounts
due and payable to it or any of its Affiliates on or prior to the First
Amendment Effective Date, including reimbursement of all reasonable
out-of-pocket costs and expenses (including the reasonable fees and
disbursements of counsel to the Administrative Agent) required to be reimbursed
by the Borrowers under the Credit Agreement for which invoices have been
submitted to the Company.

 

3



--------------------------------------------------------------------------------

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall be deemed to be a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile transmission or other means of electronic communication), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Company and the Administrative Agent. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other means of electronic communication shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 8. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 10. Fees and Expenses. Without limiting the Borrowers’ obligations under
subsection 11.5 of the Credit Agreement, the Borrowers agree to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, By   /S/    TODD SUKO           
Name: Todd Suko   Title:

 

HARMAN HOLDING GMBH & CO. KG, By   /S/    TODD SUKO            Name: Todd Suko  
Title:

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by  
/S/    JAMES A. KNIGHT           Name: James A. Knight   Title:   Vice President

[Signature Page to the First Amendment to the Credit Agreement]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:                       HSBC Bank USA, N.A.   by  
/S/    DIANE M. ZIESKE             Name: Diane M. Zieske     Title:   Senior
Vice President

 

by*       Name:   Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     UniCredit Bank AG, New York Branch       by      
/S/    KEN HAMILTON                 Name: Ken Hamilton         Title:   Director
      by*   /S/    ELAINE TUNG                 Name: Elaine Tung        
Title:   Director

 

 

* 

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     Bank of America, N.A.       by       /S/    STEVEN J.
MELICHANK         Name: Steven J. Melichank         Title: Senior Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     RBS Citizens, N.A.       by       /S/    PAUL DARRIGO  
      Name: Paul Darrigo         Title: Senior Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     Wells Fargo Bank, N.A.       by       /S/    ROBERT J.
MILAS         Name: Robert J. Milas         Title: Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     Key Bank National Association       by      
/S/    JAMES A. GELLE         Name: James A. Gelle         Title: Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     The Governor and Company of the Bank of Ireland      
by       /S/     ORLA JONES         Name: Orla Jones         Title: Authorised
Signatory

 

      by*   /S/ P. RUSHE         Name: P. Rushe         Title: Authorised
Signatory

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     Sovereign Bank       by       /S/    THOMAS J. DEVITT  
      Name: Thomas J. Devitt         Title: Senior Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     Fifth Third Bank       by       /S/    GARLAND F.
ROBESON IV         Name: Garland F. Robeson IV         Title: Vice President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     The Bank of Tokyo-Mitsubishi UFJ, Ltd       by      
/S/    MARIA IARRICCIO         Name: Maria Iarriccio         Title: Vice
President

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO

HARMAN INTERNATIONAL INDUSTRIES INCORPORATED

MULTI-CURRENCY CREDIT AGREEMENT

 

Name of Institution:     DBS Bank Ltd., Los Angeles Agency       by      
/S/    JAMES MCWALTERS         Name: James McWalters         Title: General
Manager

 

      by*             Name:         Title:

 

 

* For any Lender requiring a second signature line.